— In an action in which plaintiff was granted a judgment of divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County, dated December 19, 1974, as denied the branch of his motion which was to eliminate the alimony provision of the judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. In our opinion appellant failed to show a substantial change of circumstances to warrant elimination of alimony. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.